             Case 3:18-cv-00877-JD Document 34 Filed 02/11/19 Page 1 of 3


 1
     J. Curtis Edmondson (SBN 236105)
 2     jcedmonson@edmolaw.com
 3   Edmondson IP Law
     3699 NE John Olsen Ave.
 4   Hillsboro, OR 97124
 5   Tel: (503) 336-3749
     Fax: (503) 482-7418
 6   Attorneys for Plaintiff
 7   Rondevoo Technologies, LLC

 8
     Steve Cho (SBN 168576)
 9    syc@ampacc.com
10   AMPACC Law Group, PLLC
     6100 219th St SW #580,
11   Mountlake Terrace, WA 98043
12   Attorney for Defendant
     Luidia Inc.
13
14
15
                        UNITED STATES DISTRICT COURT
16
                FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
18   RONDEVOO TECHNOLOGIES, LLC, a              Case No. 3:18-cv-00877-JD
     California company
19                                              JOINT DISMISSAL WITH
20               Plaintiff,                     PREJUDICE – FRCP 41(a)(1)(A)(ii)
           v.
21
22   LUIDIA INC., a Delaware corporation.

23               Defendant.
24
25
26
27
28


     JOINT DISMISSAL - 1                                         3:18-CV-00877-JD
              Case 3:18-cv-00877-JD Document 34 Filed 02/11/19 Page 2 of 3


 1
 2
 3
            Pursuant to FRCP 41(a)(1)(A)(ii), Plaintiff Rondevoo Technologies, LLC, and
 4
 5   Defendant and Counterclaim Plaintiff Luidia Inc., by their respective counsels, submit

 6   the following joint dismissal with prejudice of the above referenced case pursuant to the
 7
     partie’s settlement agreement.
 8
 9          The partie’s respectfully request that the Court enter an order of dismissal with

10   prejudice.
11
        Dated: February 9, 2019
12
                                               Respectfully submitted,
13
14
15     /s/ J. Curtis Edmondson                  /s/ Steve Y. Cho
       J. Curtis Edmondson                      Steve Y. Cho
16     Law Offices of J. Curtis Edmondson       AMPACC Law Group, PLLC
       3699 NE John Olsen Ave., Hillsboro,      6100 219th Street SW, Suite 580
17                                              Mountlake Terrace, WA 98043
       OR 97124
18     jcedmondson@edmolaw.com                  syc@ampacc.com
       Attorney for Plaintiff                   Attorney for Defendant
19
20
21
22
23
24
25
26
27
28


     JOINT DISMISSAL - 2                                                 3:18-CV-00877-JD
     Case 3:18-cv-00877-JD Document 34 Filed 02/11/19 Page 3 of 3


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                  1
